Exhibit 10.1

NOTE AND WARRANT PURCHASE AGREEMENT

Dated as of March 11, 2010

among

NOVARAY MEDICAL, INC.

and

THE PURCHASERS LISTED ON EXHIBIT A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

ARTICLE I Purchase and Sale of Notes and Warrants

   1

Section 1.1

   Purchase and Sale of Notes    1

Section 1.2

   Warrants    1

Section 1.3

   Purchase Price and Draw Downs    2 ARTICLE II Representations and Warranties
   4

Section 2.1

   Representations and Warranties of the Company    4

Section 2.2

   Representations, Warranties and Covenants of the Purchasers    11 ARTICLE III
Covenants    14

Section 3.1

   Securities Compliance    14

Section 3.2

   Inspection Rights    14

Section 3.3

   Compliance with Laws    14

Section 3.4

   Keeping of Records and Books of Account    14

Section 3.5

   Reporting Requirements    15

Section 3.6

   Amendments    15

Section 3.7

   Other Agreements    15

Section 3.8

   Distributions    15

Section 3.9

   Use of Proceeds    16

Section 3.10

   Reservation of Shares    16

Section 3.11

   Transfer Agent Instructions    16

Section 3.12

   Disposition of Assets    17

Section 3.13

   Reporting Status    17

Section 3.14

   Disclosure of Transaction    17

Section 3.15

   Pledge of Securities    17

Section 3.16

   Sarbanes-Oxley Act    17

Section 3.17

   Mergers and Acquisitions    17

Section 3.18

   Related Party Transactions    18

Section 3.19

   Additional Debt    18

Section 3.20

   Priority    18

Section 3.21

   No Redemption    19

Section 3.22

   Observer Rights    19

Section 3.23

   Composition of Board of Directors    19

 

i



--------------------------------------------------------------------------------

ARTICLE IV Conditions    19

Section 4.1

   Conditions Precedent to the Obligation of the Company to Sell the Notes and
Warrants    19

Section 4.2

   Conditions Precedent to the Obligation of the Purchasers to Purchase the
Notes and Warrants    21 ARTICLE V Stock Certificate Legend    22

Section 5.1

   Legend    22 ARTICLE VI Indemnification    23

Section 6.1

   Indemnification of Purchasers    23

Section 6.2

   Indemnification Procedure    24

Section 6.3

   Exclusive Remedy    24 ARTICLE VII Miscellaneous    25

Section 7.1

   Fees and Expenses    25

Section 7.2

   Specific Enforcement, Consent to Jurisdiction    25

Section 7.3

   Entire Agreement; Amendment    26

Section 7.4

   Notices    26

Section 7.5

   Rescission and Withdrawal Right    27

Section 7.6

   Waivers    27

Section 7.7

   Headings    27

Section 7.8

   Successors and Assigns    27

Section 7.9

   No Third Party Beneficiaries    27

Section 7.10

   Governing Law    27

Section 7.11

   Survival    27

Section 7.12

   Counterparts    27

Section 7.13

   Publicity    28

Section 7.14

   Severability    28

Section 7.15

   Further Assurances    28

EXHIBITS

 

A.    Purchasers and Amounts B-1.    Form of Series A-1 Note B-2.    Form of
Series A-2 Note C    Form of Warrant D.    Form of Security Agreement E.   
Series B-1 Certificate of Designation F.    Form of Irrevocable Transfer Agent
Instructions G.    Form of Exchange Agreements H.    Form of Amendments to
Employment Agreements

 

ii



--------------------------------------------------------------------------------

I.    Form of Solomon Letter J.    Form of Series B Warrant K.    Form of Triple
Ring PSA Amendment

 

iii



--------------------------------------------------------------------------------

NOTE AND WARRANT PURCHASE AGREEMENT

This NOTE AND WARRANT PURCHASE AGREEMENT (the “Agreement”) is dated as of
March 11, 2010 by and among NovaRay Medical, Inc., a Delaware corporation (the
“Company”), and each of the Purchasers whose names are set forth on Exhibit A-1
hereto (individually, a “Series A-1 Purchaser” and collectively, the “Series A-1
Purchasers”) and the Purchaser whose name is set forth on Exhibit A-2 hereto
(the “Series A-2 Purchaser” and together with the Series A-1 Purchasers, the
“Purchasers”).

The parties hereto agree as follows:

ARTICLE I

Purchase and Sale of Notes and Warrants

Section 1.1 Purchase and Sale of Notes.

(a) Upon the terms and subject to the conditions of this Agreement, the Company
shall issue and sell to the Series A-1 Purchasers and each of the Series A-1
Purchasers shall purchase from the Company, Series A-1 senior secured 10%
convertible notes in the aggregate principal amount of up to two million five
hundred thousand dollars ($2,500,000) (the “Series A-1 Notes”). The Series A-1
Notes provide for mandatory conversion upon the occurrence of a Qualified
Financing (as defined in the Series A-1 Notes). The Series A-1 Notes shall be
substantially in the form attached hereto as Exhibit B-1.

(b) Upon the terms and subject to the conditions of this Agreement, the Company
shall issue and sell to the Series A-2 Purchaser and the Series A-2 Purchaser
shall purchase from the Company, a Series A-2 senior secured 10% convertible
note in the aggregate principal amount of up to two hundred and eight thousand
dollars ($208,000) (the “Series A-2 Note” and together with the Series A-1
Notes, the “Notes”). The Series A-2 Note shall be substantially in the form
attached hereto as Exhibit B-2.

(c) The Company and the Purchasers are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded by Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”) or Section 4(2) of the Securities Act.

Section 1.2 Warrants.

(a) Upon the terms and subject to the conditions of this Agreement and for no
additional consideration, each of the Series A-1 Purchasers shall be issued
Warrants upon each Draw Down of the Aggregate Line of Credit (as such terms are
defined in Section 1.3(b)), in substantially the form attached hereto as Exhibit
C-1 (the “Warrants”), to purchase up to the number of shares of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), equal to such
Series A-1 Purchaser’s pro rata share of the funding of the applicable Draw Down
times a fraction of 2/$3, rounded to the nearest whole share. Any shares of

 

1



--------------------------------------------------------------------------------

Common Stock issuable upon exercise of the Warrants (and such shares when
issued) are herein referred to as the “Warrant Shares.” The Warrants shall
expire five (5) years after the date of issuance and shall have an initial
exercise price equal to one dollar and fifty cents ($1.50) per share. The
Company has authorized and has reserved at least 1,666,675 shares of Common
Stock, and covenants to continue to reserve, free of preemptive rights and other
similar contractual rights of stockholders, such number of shares of Common
Stock equal to one hundred ten percent (110%) of the number of shares of Common
Stock as shall from time to time be sufficient to effect the exercise of the
Warrants then outstanding. The Notes, the Warrants, and the Warrant Shares are
sometimes collectively referred to as the “Securities.”

(b) Upon the terms and subject to the conditions of this Agreement and for no
additional consideration, upon each A-2 Draw Down and at each A-2 Draw Down
Date, the Series A-2 Purchaser shall be issued Warrants to purchase up to the
number of shares of Common Stock set forth under the heading “Warrants” on
Exhibit A-2 next to such A-2 Draw Down Date.

Section 1.3 Purchase Price; Aggregate Line of Credit.

(a) Upon the terms and subject to the conditions of this Agreement, the Company
agrees to issue and sell to the Series A-1 Purchasers and, in consideration of
and in express reliance upon the representations, warranties, covenants, terms
and conditions of this Agreement, the Series A-1 Purchasers, severally but not
jointly, agree to purchase the Series A-1 Notes and the Warrants for an
aggregate purchase price of up to two million five hundred thousand dollars
($2,500,000) (the “Series A-1 Purchase Price”).

(b) The Series A-1 Notes make available to the Company up to two million five
hundred thousand dollars ($2,500,000) as a line of credit (the “Aggregate Line
of Credit”). One million three hundred thousand dollars ($1,300,000) of the
Aggregate Line of Credit (“Initial Tranche”) will be drawn upon by the Company
at the Initial Closing (“Initial Draw Down”). The remaining one million two
hundred thousand dollars ($1,200,000) of the Aggregate Line of Credit balance
(the “Second Tranche”), may be requested to be drawn down by the Company at any
time after the Initial Closing but prior to the Maturity Date. The Series A-1
Purchasers shall fund the Initial Draw Down by the Company based on such Series
A-1 Purchasers’ Initial Series A-1 Tranche commitments as set forth under the
heading “Initial Closing Commitment Amount” opposite the name of the Series A-1
Purchasers on Exhibit A-1 attached hereto.

(c) The Series A-2 Note makes available to the Company up to two hundred and
eight thousand dollars ($208,000) as a line of credit (the “A-2 Line of
Credit”), which will be drawn upon (“A-2 Draw Down”) by the Company at each date
as set forth under the heading “Draw Down Date” on Exhibit A-2 (“A-2 Draw Down
Date”) in such amount as set forth under the heading “Draw Down Amount” on
Exhibit A-2 (“A-2 Draw Down Amount”), upon the provision of services by the
Series A-2 Purchaser to the Company under and in accordance with the Statement
of Work dated on or about the date hereof entered into between the Series A-2
Purchaser and the Company pursuant to that certain Professional Services
Agreement dated as of December 19, 2007, as amended by the Amendment to
Professional Services Agreement dated

 

2



--------------------------------------------------------------------------------

on or about the date hereof. At each A-2 Draw Down Date, the outstanding
aggregate principal amount of the Series A-2 Note shall increase by the
applicable A-2 Draw Down Amount and a notation shall be made thereon to reflect
such A-2 Draw Down.

Section 1.4 Closings; Draw Down.

(a) The initial closing under this Agreement (the “Initial Closing”) shall take
place on or about March 11, 2010 (the “Initial Closing Date”) at the offices of
Vision Opportunity Master Fund, LLP (“Lead Series A-1 Purchaser”), 20 West 55th
Street, 5th Floor, New York, NY 10019 at 10:00 a.m., New York time; provided,
that all of the conditions set forth in Article IV and applicable to the Initial
Closing shall have been fulfilled or waived in accordance herewith. Upon the
terms and subject to the conditions of this Agreement, at the Initial Closing
the Company shall deliver or cause to be delivered to: (i) each Series A-1
Purchaser that is funding the Initial Draw Down at the Initial Closing, in
consideration of the payment by such Series A-1 Purchaser of its portion of the
Purchase Price as provided below, (x) a Series A-1 Note for the principal amount
set forth under the heading “Initial Closing Commitment Amount” opposite the
name of such Series A-1 Purchaser on Exhibit A-1, (y) Warrants to purchase such
number of shares of Common Stock set forth under the heading “Warrants” opposite
the name of the Series A-1 Purchaser on Exhibit A-1 and (z) any other documents
required to be delivered pursuant to Article IV and (ii) the Series A-2
Purchaser, in consideration of its providing services to the Company under the
Statement of Work dated on or about the date hereof entered into between the
Series A-2 Purchaser and the Company pursuant to that certain Professional
Services Agreement dated as of December 19, 2007, as amended by the Amendment to
Professional Services Agreement dated on or about the date hereof, (x) a Series
A-2 Note for the principal amount set forth under the heading “Initial Closing
Commitment Amount” opposite the name of the Series A-2 Purchaser on Exhibit A-2
and (y) any other documents required to be delivered pursuant to Article IV. At
the Initial Closing, each applicable Series A-1 Purchaser shall deliver its
portion of the Initial Draw Down by wire transfer of immediately available funds
to a bank account designated by the Company.

(b) At any time after the Initial Closing Date and prior to the Maturity Date,
the Company may request a draw down from the Second Tranche by providing written
notice thereof (“Draw Down Request”) to the Lead Series A-1 Purchaser (with
copies to each of the other Series A-1 Purchasers (the “Other Series A-1
Purchasers”)) setting out the amount of the requested draw down (“Requested Draw
Down Amount”) and the anticipated draw down date (the “Subsequent Draw Down
Date”), which shall be at least 15 days’ after the date of such notice (each
such request by the Company to draw down amounts from the Second Tranche, a
“Subsequent Draw Down”; and, together with the Initial Draw Down, “Draw Downs”).
The Lead Series A-1 Purchaser may, within 10 days of such notice (the “Response
Deadline”), notify in writing the Company (with a copy to each of the Other
Series A-1 Purchasers) if and how much it elects to provide of the Requested
Draw Down (the “Draw Down Response”) (it being understood that the Lead Series
A-1 Purchaser shall have no obligation to provide any of the Requested Draw
Down). If the Lead Series A-1 Purchaser does not elect to provide all of the
Requested Draw Down Amount or does not provide a Draw Down Response by the
Response Deadline, the Company shall have the right to send a Draw Down Request
for the unelected Requested Draw Down Amount to the Other Series A-1 Purchasers
and any other Person designated by the Company in its sole discretion to become
a Series A-1 Purchaser hereunder

 

3



--------------------------------------------------------------------------------

(collectively, the “Requested Subsequent Draw Down Purchasers”), which Draw Down
Request shall specify the Requested Draw Down Amount for each Requested
Subsequent Draw Down Purchaser and each of the Requested Subsequent Draw Down
Purchasers may elect to purchase its Requested Draw Down Amount or such other
amounts as may be agreed with the Company (provided that in no event shall the
aggregate Draw Downs under the Second Tranche exceed $1,200,000). Each of the
Requested Subsequent Draw Down Purchasers that have elected to provide all or a
portion of any unelected Requested Draw Down Amount are referred to as the
“Electing Subsequent Draw Down Electing Purchasers”.

(c) A Subsequent Draw Down shall be made at a subsequent closing under this
Agreement (a “Subsequent Closing”) which shall take place on the Subsequent Draw
Down Date or such other date agreed by the Company and the Subsequent Draw Down
Electing Purchasers (the “Subsequent Closing Date”) at the offices of Morrison &
Foerster, 755 Page Mill Road, Palo Alto, CA 94304; provided, that all of the
conditions precedent set forth in Sections 4.1, 4.2(a), (b), (c), (d), (f),
(k) and (p), in each case applied as of the applicable Subsequent Closing Date
instead of the Initial Closing Date shall have been fulfilled or waived in
accordance herewith; and provided further that any Electing Subsequent Draw Down
Purchaser that is not already a Series A-1 Purchaser hereunder shall have
executed a signature page hereto and to each of the other Transaction Documents
to which the Series A-1 Purchasers are a party, and thereby agrees to be bound
by and subject to the terms and conditions hereof and thereof. Upon the terms
and subject to the conditions of this Agreement, at the Subsequent Closing the
Company shall deliver or cause to be delivered to each Subsequent Draw Down
Electing Purchaser (x) a Series A-1 Note for the principal amount of the
Subsequent Draw Down that such Subsequent Draw Down Electing Purchaser provides,
(y) Warrants to purchase such number of shares of Common Stock determined in
accordance with the formula set forth herein and (z) any other documents
required to be delivered pursuant to Article IV.

(d) At each Draw Down, the applicable Series A-1 Purchasers shall deliver the
applicable amounts by wire transfer in immediately available funds to a bank
account designated by the Company. In addition, the parties acknowledge that up
to thirty-five thousand ($35,000) dollars of the Aggregate Line of Credit shall
be funded on the Initial Closing Date and shall be deducted from the total
amount otherwise payable by the Lead Series A-1 Investor to the Company, and
paid over to counsel for the Purchasers in payment of reasonable legal fees and
out of pocket expenses of the Purchasers’ counsel.

(e) Any Draw Down of the Aggregate Line of Credit by the Company is not subject
to being re-borrowed after repaid.

ARTICLE II

Representations and Warranties

Section 2.1 Representations and Warranties of the Company. The Company
represents and warrants to each Purchaser, as of the date hereof and as of the
Initial Closing Date (except as set forth in the schedule of exceptions
delivered by the Company to a Purchaser at the

 

4



--------------------------------------------------------------------------------

Initial Closing (the “Schedule of Exceptions”) with each numbered Schedule
corresponding to the section number herein), as follows:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
Except as set forth on Schedule 2.1(a), the Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect (as defined in Section 2.1(c)).

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Notes, the Warrants,
the Security Agreement in the form attached hereto as Exhibit D (the “Security
Agreement”), the Irrevocable Transfer Agent Instructions (as defined in
Section 3.11), and the Certificate of Designation of the Relative Rights and
Preferences of the Series B-1 Convertible Participating Preferred Stock in the
form attached hereto as Exhibit E (the “Certificate of Designation”)
(collectively, the “Transaction Documents”) and to issue and sell the Notes and
the Warrants in accordance with the terms hereof. The execution, delivery and
performance of the Transaction Documents by the Company, and the consummation by
it of the transactions contemplated hereby and thereby, have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Company.
The other Transaction Documents will have been duly executed and delivered by
the Company at the Initial Closing Date. Each of the Transaction Documents
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof are set forth on
Schedule 2.1I. All of the outstanding shares of the Common Stock have been duly
and validly authorized. Except as set forth on Schedule 2.1(c), no shares of
Common Stock are entitled to preemptive rights or registration rights and there
are no outstanding options, warrants, scrip, rights to subscribe to, call
relating to, or securities or rights convertible into, any shares of capital
stock of the Company. Except as set forth on Schedule 2.1(c), there are no
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company. Except as set forth on Schedule 2.1(c), the Company is not
a party to any agreement granting registration or anti-dilution rights to any
person with respect to any of its equity or debt securities. Except as set forth
on Schedule 2.1(c), the Company is not a party to, and it has no knowledge of,
any agreement restricting the voting or transfer of any shares of the capital
stock of the Company. The offer and sale of all capital

 

5



--------------------------------------------------------------------------------

stock, convertible securities, rights, warrants, or options of the Company
issued prior to the Initial Closing Date complied with all applicable Federal
and state securities laws, and no stockholder has a right of rescission or claim
for damages with respect thereto which would have a Material Adverse Effect (as
defined below). The Company has furnished or made available to the Purchasers
true and correct copies of the Company’s Certificate of Incorporation as in
effect on the date hereof (the “Certificate”), and the Company’s Bylaws as in
effect on the date hereof (the “Bylaws”). For the purposes of this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
operations, properties, prospects or financial condition of the Company and/or
any condition, circumstance, or situation that would prohibit or otherwise
impair the ability of the Company to perform any of its obligations under this
Agreement in any material respect; provided, however, that any adverse effect
that that is caused primarily by conditions generally affecting the U.S. economy
or the industry in which the Company operates shall be deemed not to be a
Material Adverse Effect.

(d) Issuance of Securities. The Notes and the Warrants to be issued at the
Initial Closing have been duly authorized by all necessary corporate action and
the Notes and the Warrants, when paid for and issued in accordance with the
terms hereof, shall be validly issued and outstanding, free and clear of all
liens, encumbrances and rights of refusal of any kind. When the Warrant Shares
are paid for and issued in accordance with the terms of the Warrants, such
shares will be duly authorized by all necessary corporate action and validly
issued and outstanding, fully paid and non-assessable, free and clear of all
liens, encumbrances and rights of refusal of any kind and the holders shall be
entitled to all rights accorded to a holder of Common Stock.

(e) No Conflicts. Except as set forth on Schedule 2.1(e), the execution,
delivery and performance of the Transaction Documents by the Company, the
performance by the Company of its obligations thereunder and the consummation by
the Company of the transactions contemplated herein and therein do not and will
not (i) violate any provision of the Company’s Certificate or Bylaws,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or by which
it or its properties or assets are bound, (iii) create or impose a lien,
mortgage, security interest, charge or encumbrance of any nature on any property
of the Company under any agreement or any commitment to which the Company is a
party or by which the Company is bound or by which any of its respective
properties or assets are bound, other than pursuant to the Transaction
Documents, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or by which any
property or asset of the Company are bound or affected, except, in all cases
other than violations pursuant to clauses (i) and (iv) above, for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. The business of the Company is not being conducted in violation
of any laws, ordinances or regulations of any governmental entity, except for
possible violations which singularly or in the aggregate do not and will not
have a Material Adverse Effect. The Company is not required under Federal, state
or local law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental

 

6



--------------------------------------------------------------------------------

agency in order for it to execute, deliver or perform any of its obligations
under the Transaction Documents, or issue and sell the Notes, the Warrants and
the Warrant Shares in accordance with the terms hereof or thereof (other than
(w) the Certificate of Designation, (x) any consent, authorization or order that
has been obtained as of the date hereof, (y) any filing or registration that has
been made as of the date hereof or (z) any filings which may be required to be
made by the Company with the Commission or state securities administrators
subsequent to the Closing); provided that, for purposes of the representation
made in this sentence, the Company is assuming and relying upon the accuracy of
the relevant representations and agreements of the Purchasers herein.

(f) Commission Documents, Financial Statements. Except as indicated on Schedule
2.1(f), since January 1, 2008, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including material filed pursuant
to Section 13(a) or 15(d) of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
“Commission Documents”). The Company has delivered or made available to each of
the Purchasers (through the EDGAR system or otherwise) true and complete copies
of the Commission Documents. At the times of their respective filings, the
Company has complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to such documents, and, as of their respective dates, none of the
Commission Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the Commission Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect thereto.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes), and fairly
present in all material respects the financial position of the Company and its
subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

(g) Subsidiaries. The Company does not have any subsidiaries. For the purposes
of this Agreement, “subsidiary” shall mean any corporation or other entity of
which at least a majority of the securities or other ownership interest having
ordinary voting power (absolutely or contingently) for the election of directors
or other persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other subsidiaries.

(h) No Material Adverse Change. Other than as disclosed in the Company’s
Commission Documents or on Schedule 2.1(h), since September 30, 2009, the
Company has not suffered any Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(i) No Undisclosed Liabilities. Except as set forth on Schedule 2.1(i), since
September 30, 2009 the Company has no any liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) other than those incurred in the ordinary
course of the Company’s business and which, individually or in the aggregate, do
not or would not have a Material Adverse Effect.

(j) No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its business, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed, other than with respect
to the transactions contemplated by this Agreement.

(k) Indebtedness. Schedule 2.1(k) sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company, or for which the
Company has commitments, in each case that have not previously been set forth in
the Commission Documents. For the purposes of this Agreement, “Indebtedness”
shall mean (a) any indebtedness for borrowed money, whether individually or in
aggregate, in excess of $100,000, (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $25,000 due under
leases required to be capitalized in accordance with GAAP. Except as set forth
on Schedule 2.1(k), the Company is not in default with respect to any
Indebtedness.

(l) Title to Assets. Except as set forth on Schedule 2.1(l), the Company has
good and marketable title to all of its personal property, free and clear of any
mortgages, pledges, charges, liens, security interests or other encumbrances,
other than any such mortgages, pledges, charges, liens, security interests or
other encumbrances that, individually or in the aggregate, do not have a
Material Adverse Effect. Except as set forth on Schedule 2.1(l), all leases
material to the operation or the business of the Company are valid and
subsisting and in full force and effect. The Company does not own any real
property.

(m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against the Company
which questions the validity of this Agreement or any of the other Transaction
Documents or the transactions contemplated hereby or thereby or any action taken
or to be taken pursuant hereto or thereto. Except as set forth in the Commission
Documents, there is no material action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or any other proceeding pending or, to
the knowledge of the Company, threatened, against or involving the Company, or
any of its properties or assets. Except as set forth in the Commission
Documents, there are no material outstanding orders, judgments, injunctions,
awards or decrees of any court, arbitrator or governmental or regulatory body
against the Company or any subsidiary or any officers or directors of the
Company in their capacities as such.

 

8



--------------------------------------------------------------------------------

(n) Compliance with Law. The business of the Company has been and is presently
being conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except for such
noncompliance that, individually or in the aggregate, would not have a Material
Adverse Effect. The Company has all franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

(o) Taxes. Except as set forth in Schedule 2.1(o), the Company has accurately
prepared and filed all federal, state and other tax returns required by law to
be filed by it, has paid or made provisions for the payment of all taxes shown
to be due and all additional assessments, and adequate provisions have been and
are reflected in the financial statements of the Company for all current taxes
and other charges to which the Company is subject and which are not currently
due and payable. None of the federal income tax returns of the Company have been
audited by the Internal Revenue Service. Except as set forth in Schedule 2.1(o),
the Company has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company for any period, nor of any
basis for any such assessment, adjustment or contingency.

(p) Certain Fees. Except as set forth on Schedule 2.1(p), no brokers, finders or
financial advisory fees or commissions will be payable by the Company or any
Purchaser with respect to the transactions contemplated by this Agreement.

(q) Material Agreements. Except as set forth on Schedule 2.1(q) or otherwise set
forth in the Commission Documents, the Company is not a party to any written
contract, instrument, agreement, commitment, obligation, plan or arrangement, a
copy of which would be required to be filed with the Commission as an exhibit to
a registration statement on Form S-1 (collectively, “Material Agreements”) if
the Company were registering securities under the Securities Act. Except as set
forth on Schedule 2.1(q), the Company has in all material respects performed all
the obligations required to be performed by it to date under the foregoing
agreements, has received no notice of default and is not in default under any
Material Agreement now in effect, the result of which could reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
2.1(q), no written contract, instrument, agreement, commitment, obligation, plan
or arrangement of the Company limits the payment of dividends on the Company’s
preferred stock or its Common Stock.

(r) Intellectual Property. The Company owns, or has rights to use, all
inventions, know-how, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses, trade secrets
and other similar rights that are necessary for the conduct of their respective
businesses now operated by them which the failure to so have would have or
reasonably be expected to result in a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). Schedule 2.1(r) sets forth a complete and
accurate list of the Company’s material Intellectual Property Rights. The
Company’s Intellectual Property Rights have not expired or terminated, or are
expected to expire or terminate, within three years from

 

9



--------------------------------------------------------------------------------

the date of this Agreement. The Company has not received written notice that the
Intellectual Property Rights used by the Company violates or infringes upon the
rights of any person. To the knowledge of the Company, the Company’s
Intellectual Property Rights do not infringe any patent, copyright, trademark,
trade name or other proprietary rights of any third party, and there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company regarding any of the
Intellectual Property Rights used by the Company. The Company does not have any
knowledge of an infringement by another person of any of its Intellectual
Property Rights by third parties and has no reason to believe that any of its
Intellectual Property Rights is unenforceable. The Company has taken
commercially reasonable security measures to protect the secrecy and
confidentiality of its Intellectual Property Rights.

(s) Transactions with Affiliates. Except as set forth on Schedule 2.1(s), there
are no loans, leases, agreements, contracts, royalty agreements, management
contracts or arrangements or other continuing transactions between (a) the
Company on the one hand, and (b) on the other hand, any officer, employee,
consultant or director of the Company, or any of its subsidiaries, or any person
owning any capital stock of the Company or any member of the immediate family of
such officer, employee, consultant, director or stockholder or any corporation
or other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder.

(t) Securities Act of 1933. Based in material part upon the representations
herein of the Purchasers, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Notes and the Warrants hereunder. Neither the Company
nor anyone acting on its behalf, directly or indirectly, has or will sell, offer
to sell or solicit offers to buy any of the Notes, the Warrants or similar
securities to, or solicit offers with respect thereto from, or enter into any
preliminary conversations or negotiations relating thereto with, any person, or
has taken or will take any action, so as to bring the issuance and sale of any
of the Notes and the Warrants under the registration provisions of the
Securities Act and applicable state securities laws, and neither the Company nor
any of its affiliates, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of any of the Notes and the Warrants.

(u) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Initial Closing that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and the filing of the Certificate of
Designation with the Secretary of the State of Delaware, no authorization,
consent, approval, license, exemption of, filing or registration with any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is or will be necessary for, or in
connection with, the execution or delivery of the Notes and the Warrants, or for
the performance by the Company of its obligations under the Transaction
Documents.

(v) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the

 

10



--------------------------------------------------------------------------------

obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under the
Transaction Documents. The Company acknowledges that the decision of each
Purchaser to purchase securities pursuant to this Agreement has been made by
such Purchaser independently of any other purchase and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its subsidiaries
which may have made or given by any other Purchaser or by any agent or employee
of any other Purchaser. The Company acknowledges that nothing contained herein,
or in any Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared by counsel for one of the Purchasers
and such counsel does not represent all of the Purchasers but only such
Purchaser and the other Purchasers have had the opportunity to retain their own
individual counsel with respect to the transactions contemplated hereby.

(w) Insurance. The insurance policies owned and maintained by the Company that
are material to the Company are in full force and effect, all premiums due and
payable thereon have been paid (other than retroactive or retrospective premium
adjustments that the Company is not currently required, but may in the future be
required, to pay with respect to any period ending prior to the date of this
Agreement), and the Company has received no notice of cancellation or
termination with respect to any such policy that has not been replaced on
substantially similar terms prior to the date of such cancellation.

Section 2.2 Representations, Warranties and Covenants of the Purchasers. Each
Purchaser hereby makes the following representations, warranties and covenants
to the Company (with respect solely to itself and not with respect to any other
Purchaser), as of the date hereof, and as of the Initial Closing Date as
follows:

(a) Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, partnership or limited liability company duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the Notes and
Warrants being sold to it hereunder. The execution, delivery and performance of
this Agreement by such Purchaser and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Purchaser or its Board of Directors, stockholders, members, managers or
partners, as the case may be, is required. This Agreement has been duly
authorized, executed

 

11



--------------------------------------------------------------------------------

and delivered by such Purchaser and constitutes, or shall constitute when
executed and delivered, a valid and binding obligation of such Purchaser
enforceable against such Purchaser in accordance with the terms thereof.

(c) No Conflicts. The execution, delivery and performance of this Agreement by
each Purchaser and the consummation by such Purchaser of the transactions
contemplated hereby and thereby or relating hereto do not and will not
(i) result in a violation of such Purchaser’s charter documents or bylaws or
other organizational documents or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Purchaser is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Purchaser or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Purchaser’s ability to perform its obligations hereunder). Such Purchaser is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or to purchase
the Notes or acquire the Warrants in accordance with the terms hereof, provided
that for purposes of the representation made in this sentence, such Purchaser is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

(d) Acquisition for Investment. Each Purchaser is acquiring the Notes and the
Warrants in the ordinary course of its business and solely for its own account
for the purpose of investment and not as a nominee or with a view to or for sale
in connection with distribution. Each Purchaser does not have a present
intention to sell the Notes or the Warrants in a manner that would violate the
registration requirements of Federal and state securities laws, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of the Notes or the Warrants to or through any person or entity;
provided, however, that by making the representations herein and subject to
Section 2.2(h), such Purchaser does not agree to hold the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with Federal and state securities laws
applicable to such disposition. Each Purchaser will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Notes or
Warrants, nor will such Purchaser engage in any short sale that results in a
disposition of any of the Notes or Warrants by such Purchaser, except in
compliance with any applicable state and Federal securities laws. Each Purchaser
acknowledges that it is able to bear the financial risks associated with an
investment in the Notes and the Warrants and that it has been given full access
to such records of the Company and the subsidiaries and to the officers of the
Company and the subsidiaries and has carefully reviewed and considered all such
information as it has deemed necessary or appropriate to conduct such
Purchaser’s due diligence investigation and has sufficient knowledge and
experience in investing in companies similar to the Company in terms of the
Company’s stage of development so as to be able to evaluate the risks and merits
of its investment in the Company.

(e) Status of Purchasers. Each Purchaser is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act. Such Purchaser is not
required to

 

12



--------------------------------------------------------------------------------

be registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer.

(f) Opportunities for Additional Information. Each Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.

(g) No General Solicitation. Each Purchaser acknowledges that the Notes and the
Warrants were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.

(h) Rule 144. Such Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Such Purchaser acknowledges that
such Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.

(i) General. Such Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirement of Federal and state securities laws and the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities.

(j) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Securities purchased hereunder
for purposes of Section 13(d) under the Exchange Act, and each Purchaser is
acting independently with respect to its investment in the Securities. Each
Purchaser understands that nothing in the Agreement or any other materials
presented to such Purchaser in connection with the purchase and sale of the
Notes and Warrants constitutes legal, tax or investment advice. Each Purchaser
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Notes and Warrants.

 

13



--------------------------------------------------------------------------------

(k) Risk of Loss; No Public Market. Each Purchaser understands that its
investment in the Notes and Warrants involves a significant degree of risk,
including a risk of total loss of such Purchaser’s investment. Each Purchaser
understands that there currently is no public market for the securities of the
Company; that the purchase price for the Securities was established by
negotiations between the Company and the Purchasers; and that no representation
is being made as to the future value of any of the Company’s securities.

ARTICLE III

Covenants

The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees hereunder.

Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations of the transactions contemplated by
any of the Transaction Documents, including filing a Form D with respect to the
Notes, the Warrants, and the Warrant Shares as required under Regulation D and
applicable “blue sky” laws, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Notes, the Warrants and the
Warrant Shares to the Purchasers or subsequent holders.

Section 3.2 Inspection Rights. The Company shall permit, during normal business
hours and upon reasonable request and reasonable notice, each Purchaser or any
employees, agents or representatives thereof, so long as such Purchaser shall be
obligated hereunder to purchase the Notes or shall beneficially own any Notes,
or shall own Common Stock which, in the aggregate, represent more than 2% of the
total combined voting power of all voting securities then outstanding, for
purposes reasonably related to such Purchaser’s interests as a stockholder, to
examine and make reasonable copies of and extracts from the records and books of
account of, and visit and inspect the properties, assets, operations and
business of the Company and any subsidiary, and to discuss the affairs, finances
and accounts of the Company and any subsidiary with any of its officers,
consultants, directors, and key employees. As a condition to such inspection,
Purchasers shall keep such information confidential; provided that such
information may be disclosed (i) to the extent required by applicable law,
regulation or legal process, subpoena, civil investigative demand or other
similar process, (ii) to the extent reasonably necessary in connection with the
enforcement of rights under this Agreement, (iii) to any governmental, judicial
or regulatory authority requiring or requesting such information, and (iv) to
its directors, officers, employees, accountants, and legal counsel who need to
know such information.

Section 3.3 Compliance with Laws. The Company shall comply with all applicable
laws, rules, regulations and orders, noncompliance with which could have a
Material Adverse Effect.

Section 3.4 Keeping of Records and Books of Account. The Company shall keep
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company, and in

 

14



--------------------------------------------------------------------------------

which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

Section 3.5 Reporting Requirements. If the Commission ceases making periodic
reports filed under the Exchange Act available via the Internet, then at a
Purchaser’s request the Company shall furnish the following to such Purchaser so
long as such Purchaser shall be obligated hereunder to purchase the Notes and
Warrants or shall beneficially own any Securities:

(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;

(b) Annual Reports filed with the Commission on Form 10-K as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission; and

(c) Copies of all notices and information, including without limitation notices
and proxy statements in connection with any meetings, that are provided to
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such holders of Common Stock.

Section 3.6 Amendments. The Company shall not amend or waive any provision of
the Certificate or Bylaws of the Company in any way that would materially and
adversely affect the rights of the holders of the Notes and Warrants without the
consent of Purchasers holding more than fifty percent (50%) of the aggregate
outstanding principal balances of all Notes. No consideration shall be offered
or paid to any holders of the Notes or the Warrants to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to Purchasers holding Notes
representing more than fifty percent (50%) of the aggregate outstanding
principal balances of all Notes or Purchasers holding more than fifty percent
(50%) of all shares issuable upon exercise of all Warrants, as the case may be.
The Company has not, directly or indirectly, made any material agreements with
any Purchasers relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents. All agreements with any Purchasers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents shall be disclosed to Purchasers at
the Initial Closing. Without limiting the foregoing, the Company confirms that,
except as set forth in this Agreement, no Purchaser has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

Section 3.7 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company to perform under any Transaction Document.

Section 3.8 Distributions. So long as any Notes remain outstanding, the Company
agrees that it shall not (i) declare or pay any dividends or make any
distributions to any holder(s) of Common Stock or (ii) purchase or otherwise
acquire for value, directly or indirectly, any Common Stock or other equity
security of the Company except for (y) repurchases of shares of

 

15



--------------------------------------------------------------------------------

Common Stock issued to or held by employees, officers, directors, or consultants
of the Company or its subsidiaries upon termination of their employment or
services pursuant to agreements providing for the right of said repurchase, and
(z) repurchases of shares of Common Stock issued to or held by employees,
officers, directors, or consultants of the Company or its subsidiaries pursuant
to rights of first refusal contained in agreements providing for such rights.

Section 3.9 Use of Proceeds. An estimated allocation of the net proceeds from
the sale of the Securities hereunder is set forth on Schedule 3.9. The net
proceeds from the sale of the Securities hereunder shall not be used by the
Company to redeem any Common Stock or securities convertible, exercisable or
exchangeable into Common Stock or to settle any outstanding litigation.

Section 3.10 Reservation of Shares. So long as any of the Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than one hundred
ten percent (110%) of the aggregate number of shares of Common Stock needed to
provide for the issuance of the Warrant Shares.

Section 3.11 Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Purchaser or its respective
nominee(s), for the Warrant Shares in such amounts as specified from time to
time by each Purchaser to the Company upon exercise of the Warrants in the form
of Exhibit F attached hereto (the “Irrevocable Transfer Agent Instructions”).
Prior to registration of the Warrant Shares under the Securities Act, all such
certificates shall bear the restrictive legend specified in Section 5.1. The
Company warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 3.11 will be given by the Company to
its transfer agent and that the Warrant Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement. If a Purchaser provides the Company with an opinion
of counsel, in a form reasonably acceptable to the Company, to the effect that a
public sale, assignment or transfer of the Warrant Shares may be made without
registration under the Securities Act or the Purchaser provides the Company with
reasonable assurances that such Warrant Shares can be sold pursuant to Rule 144
without any restriction as to the number of securities acquired as of a
particular date that can then be immediately sold, the Company shall permit the
transfer, and, in the case of the Warrant Shares, promptly instruct its transfer
agent to issue one or more certificates in such name and in such denominations
as specified by such Purchaser and without any restrictive legend. The Company
acknowledges that a breach by it of its obligations under this Section 3.11 will
cause irreparable harm to the Purchasers by vitiating the intent and purpose of
the transactions contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 3.11 will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 3.11, that the Purchasers shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 

16



--------------------------------------------------------------------------------

Section 3.12 Disposition of Assets. So long as any principal amount remains
outstanding on any Note, the Company shall not sell, grant, assign, convey,
mortgage, pledge, hypothecate, transfer or otherwise dispose of any of its
properties, assets and rights including, without limitation, its software and
intellectual property, to any person except for licenses or sales to customers
in the ordinary course of business or with the prior written consent of the
holders of a majority of the aggregate outstanding principal balance of all
Notes.

Section 3.13 Reporting Status. Unless the Company obtains written consent of
Purchasers holding Securities representing more than fifty percent (50%) of the
aggregate outstanding principal balances of all Notes and so long as a Purchaser
beneficially owns any of the Securities, the Company shall timely file all
reports required to be filed with the Commission pursuant to the Exchange Act,
and the Company shall not cease filing reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.

Section 3.14 Disclosure of Transaction. The Company shall file with the
Commission a Current Report on Form 8-K (the “Form 8-K”) describing the material
terms of the transactions contemplated hereby (and attaching as exhibits thereto
this Agreement, the Security Agreement, the form of Note, the form of Warrant
and the Certificate of Designation) as soon as practicable following the Initial
Closing Date but in no event more than four (4) Trading Days following the
Initial Closing Date, which Form 8-K shall be subject to prior review and
comment by counsel for the Purchasers. “Trading Day” means any day during which
the OTC Bulletin Board (or other quotation venue or principal exchange on which
the Common Stock is traded) shall be open for trading.

Section 3.15 Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the Common
Stock. The pledge of Common Stock shall not be deemed to be a transfer, sale or
assignment of the Common Stock hereunder, and no Purchaser effecting a pledge of
Common Stock shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document; provided that a Purchaser and i<Illegible>ledgegee
shall be required to comply with the provisions of Article V in order to effect
a sale, transfer or assignment of Common Stock to su<Illegible>ledgegee. At the
Purchas’rs’ expense, the Company hereby agrees to execute and deliver such
documentation as<Illegible>ledgegee of the Common Stock may reasonably request
in connection with a pledge of the Common Stock to su<Illegible>ledgegee by a
Purchaser.

Section 3.16 Sarbanes-Oxley Act. The Company shall use its best efforts to be in
compliance with the applicable provisions of the Sarbanes-Oxley Act.

Section 3.17 Mergers and Acquisitions. Unless the Company obtains written
consent of Purchasers holding Notes representing more than fifty percent
(50%) of the aggregate outstanding principal balances of all Notes or until such
time that no outstanding principal balance remains under the Notes, the Company
shall not by operation of law or otherwise, merge with, consolidate with,
acquire all or substantially all of the assets or capital stock of, or

 

17



--------------------------------------------------------------------------------

otherwise combine with, any partnership, joint venture, trust, association,
corporation, limited liability company or other entity.

Section 3.18 Related Party Transactions. Unless the Company obtains written
consent of Purchasers holding Notes representing more than fifty percent
(50%) of the aggregate outstanding principal balances of all Notes or until such
time that no outstanding principal balance remains under the Notes, the Company
shall not (a) enter into, or agree to enter into, any agreement with any member
of the Board of Directors of the Company, Triple Ring Technologies, Inc.
(“Triple Ring”), except (i) such agreements identified in the Company’s Form
10-Q filed with the Commission on November 12, 2009 as in effect as of the
Initial Closing Date, (ii) agreements related to or in connection with services
rendered and expenses incurred under the Professional Services Agreement by and
between Triple Ring and the Company (the “PSA”) as in effect as of the Initial
Closing Date; and (iii) agreements for other services rendered by Triple Ring
not to exceed twenty-five thousand dollars ($25,000) in any calendar month for
such other services unless the Company obtains the approval of the Audit
Committee of its Board of Directors for such excess amount; or (b) increase or
otherwise change in any way the compensation of any member of the Company’s
management (including without limitation bonus or equity incentives).

Section 3.19 Additional Debt Financing or Liabilities. Unless the Company
obtains written consent of Purchasers holding Notes representing more than fifty
percent (50%) of the aggregate outstanding principal balances of all Notes or
until such time that no outstanding principal balance remains under the Notes,
the Company shall not enter into any written agreements to incur Debt Financing
or liabilities after the Initial Closing Date except for (i) Obligations (as
defined below), (ii) Debt Financing which repays all outstanding principal under
the Series A-1 Notes, (iii) Debt Financing which repays outstanding principal
under the Series A-2 Notes, (iv) any other Debt Financing in an aggregate
principal amount not to exceed $100,000, (v) compensation, reimbursement or
withholding amounts for employees and service providers, (vi) amounts incurred
with Triple Ring under the PSA and for other services rendered not to exceed
twenty-five thousand dollars ($25,000) in any calendar month for such other
services unless the Company obtains the approval of the Audit Committee of its
Board of Directors for such excess amount, (vii) amounts arising out of the
Company’s sublease agreement and expenses associated with the Company’s
facilities, (viii) any amount incurred from the deferral of employee’s salary,
(ix) any amounts incurred in association of the company’s audit or SEC or any
other regulatory filing, (x) any legal fees and expenses incurred and (xi) any
other liabilities in an aggregate amount not to exceed $250,000. “Debt
Financing” means indebtedness for money borrowed. “Obligations” means all loans,
advances, liabilities and obligations for the payment of monetary amounts owing
by Company to the Purchasers arising under this Agreement or the Transaction
Documents including without limitation all principal, interest, fees, charges,
claims, expenses, attorneys’ fees and any other sum chargeable to the Company
under this Agreement or the Transaction Documents.

Section 3.20 Priority. So long as any principal amount on any Notes is
outstanding, no indebtedness of the Company shall be senior to the Notes in
right of payment, whether with respect to interest, damages or upon liquidation
or dissolution or otherwise. Except for Permitted Encumbrances (as defined
below), the Company will not, directly or indirectly, enter into, create, incur,
assume or suffer to exist any indebtedness of any kind, that is senior in

 

18



--------------------------------------------------------------------------------

any respect to the Company’s obligations under the Notes, and the Company will
not, directly or indirectly, incur any lien on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom, except for indebtedness with respect to capital
leases incurred in the ordinary course of business. For purposes of this
Agreement, “Permitted Encumbrances” has the meaning ascribed to such term in the
Security Agreement.

Section 3.21 No Redemption. So long as any principal amount on any Notes is
outstanding, the Company shall not, directly or indirectly, redeem, purchase or
otherwise acquire any of the Company’s capital stock or set aside any monies for
such a redemption, purchase or other acquisition, except for repurchases of
shares of Common Stock pursuant to that certain restricted stock purchase
agreement dated October 23, 2006 with Jack Price.

Section 3.22 Observer Rights. Each of Wheatley Medech and BioBridge LLC shall
have the right to have one (1) designated observer attend all meetings of the
Board of Directors of the Company for so long as it or one of its affiliates is
a shareholder in the Company.

Section 3.23 Composition of Board of Directors. As soon as practicable after the
Initial Closing, but only until such time as the holders of a majority of the
then outstanding Series B-1 Preferred Stock exercise their right to appoint a
majority of the members of the Board of Directors of the Company pursuant to
Section 3(b) of the Certificate of Designation the members of the Board of the
Directors of the Company shall be reconstituted so that three (3) of the seven
(7) members of the Board of Directors of the Company shall be Carl Kleidman and
two (2) other persons designated by the Lead Series A-1 Purchaser, subject to
satisfactory background checks of such designated persons by the Company’s
independent auditors, and two (2) of the seven (7) members of the Board of
Directors of the Company shall be Marc Whyte and David Foster. The Company and
the Lead A-1 Purchaser hereby agree that Section 3.21 (Subsequent Events) of the
Note and Warrant Purchase Agreement dated as of July 2, 2009 among the Company
and the Lead A-1 Purchaser and Section 3.25 (Subsequent Events) of the Series B
Convertible Participating Preferred Stock and Warrant Purchase Agreement dated
as of October 27, 2009 among the Company and the Lead A-1 Purchaser shall have
no further force or effect and the sole contractual longer

ARTICLE IV

Conditions

Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Securities. The obligation hereunder of the Company to issue and sell the Notes
and the Warrants to each Purchaser (taken individually) at the Initial Closing
is subject to the satisfaction or waiver, at or before the Initial Closing, of
each of the conditions set forth below. These conditions are for the Company’s
sole benefit and may be waived by the Company at any time in its sole
discretion.

 

19



--------------------------------------------------------------------------------

(a) Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date of this Agreement and as of the Initial
Closing as though made at that time, except for representations and warranties
that are expressly made as of a particular date, which shall be true and correct
in all material respects as of such date.

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Initial Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) Delivery of Series A-1 Purchase Price. The aggregate portion of the Series
A-1 Purchase Price for the Notes and the Warrants to be acquired at the Initial
Closing shall have been delivered to the Company.

(e) Delivery of Transaction Documents. The Transaction Documents shall have been
duly executed and delivered by the Purchasers to the Company.

(f) Side Letter. The Company shall have received an executed agreement between
the Lead Series A-1 Purchaser and the other shareholders of the Company that
have representation on the Board of Directors that they collectively and
individually will not call a shareholder meeting prior to May 1, 2010.

(g) Employment Agreement Amendments. Each of Marc Whyte and Edward Solomon shall
have entered into an amendment to his employment agreement substantially in the
form of Exhibit G (“Employment Agreement Amendments”).

(h) Series B Preferred Stock. The Company shall have received stock certificates
representing shares of the Company’s Series B Preferred Stock from all of the
holders thereof to be exchanged pursuant to an Exchange Agreement substantially
in the form of Exhibit H (“Exchange Agreement”) for shares of the Company’s
Series B-1 Preferred Stock.

(i) Solomon Letter. Each of the Series A-1 Purchasers acquiring Series A-1 Notes
at the Initial Closing Date and Edward Solomon shall have executed the letter
agreement substantially in the form of Exhibit I (“Solomon Letter”).

(j) Warrants. The Company shall have issued to Vision 1,833,333 warrants
substantially in the form of Exhibit J (“Series B Warrant”).

(k) Triple Ring PSA Amendment. Triple Ring Technologies Inc. shall have entered
into the Amendment dated on or about the date hereof to the Professional
Services

 

20



--------------------------------------------------------------------------------

Agreement dated as of December 19, 2007 between the Company and Triple Ring
Technologies, Inc. substantially in the form of Exhibit K.

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Purchase
the Securities. The obligation hereunder of each Purchaser to acquire and pay
for the Notes and the Warrants to be acquired at the Initial Closing is subject
to the satisfaction or waiver, at or before the Initial Closing of each of the
conditions set forth below. These conditions are for each Purchaser’s sole
benefit and may be waived by such Purchaser at any time in its sole discretion.

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all respects as of the date when made and shall be true and
correct in all material respects as of the Initial Closing as though made at
that time (except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
as of such date).

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Initial Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(e) Series B-1 Certificate of Designation of Rights and Preferences. The
Certificate of Designation shall have been filed with the Secretary of State of
Delaware.

(f) Notes and Warrants. The Company shall have executed and delivered to such
Purchaser the certificates (in such denominations as such Purchaser shall
request) for the Notes and the Warrants being acquired by such Purchaser at the
Initial Closing.

(g) Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) in a form reasonably acceptable to
such Purchasers (the “Resolutions”).

(h) Reservation of Shares. As of the Initial Closing, the Company shall have
taken all action necessary to at all times have authorized, and reserved for the
purpose of issuance, no less than such number of shares of Common Stock equal to
one hundred ten percent

 

21



--------------------------------------------------------------------------------

(110%) of the number of shares of Common Stock as shall be sufficient to effect
the exercise of the Warrants then outstanding.

(i) Transfer Agent Instructions. As of the Initial Closing, the Irrevocable
Transfer Agent Instructions shall have been delivered to the Company’s transfer
agent.

(j) Good Standing Certificates. Such Purchaser shall have received a good
standing certificate showing the Company is validly existing and in good
standing under the laws of the state of its incorporation.

(k) Employment Agreement Amendments. Each of Marc Whyte and Edward Solomon shall
have entered into the Employment Agreement Amendments.

(l) Series B-1 Preferred Stock. The Company shall have delivered to Sadis &
Goldberg, LLP, stock certificates representing shares of the Company’s Series
B-1 Preferred Stock to be exchanged pursuant to the Exchange Agreement for
shares of the Company’s Series B Preferred Stock by the holders thereof.

(m) Solomon Letter. Each of the Series A-1 Purchasers acquiring Series A-1 Notes
at the Initial Closing Date and Edward Solomon shall have executed the Solomon
Letter.

(n) Warrants. The Company shall have issued to Vision 1,833,333 Series B
Warrants.

(o) Side Letter. Mutual agreement between Lead Purchaser and other the
shareholders that have board representation that collectively or individually
they will not call a shareholder meeting prior to May 1, 2010.

ARTICLE V

Stock Certificate Legend

Section 5.1 Legend. Each certificate representing the Notes and the Warrants,
and, if appropriate, securities issued upon conversion or exercise thereof,
shall be stamped or otherwise imprinted with a legend substantially in the
following form (in addition to any legend required by applicable state
securities or “blue sky” laws):

THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT

 

22



--------------------------------------------------------------------------------

REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

The Company agrees to reissue certificates representing any of the Warrant
Shares, without the legend set forth above if at such time, prior to making any
transfer of any such securities, such holder thereof shall give written notice
to the Company describing the manner and terms of such transfer and removal as
the Company may reasonably request. Such proposed transfer and removal will not
be effected until: (a) either (i) the Company has received an opinion of counsel
reasonably satisfactory to the Company, to the effect that the registration of
the Warrant Shares under the Securities Act is not required in connection with
such proposed transfer, or (ii) a registration statement under the Securities
Act covering such proposed disposition has been filed by the Company with the
Commission and has become effective under the Securities Act; and (b) either
(i) the Company has received an opinion of counsel reasonably satisfactory to
the Company, to the effect that registration or qualification under the
securities or “blue sky” laws of any state is not required in connection with
such proposed disposition, or (ii) compliance with applicable state securities
or “blue sky” laws has been effected or a valid exemption exists with respect
thereto. The Company will respond to any such notice from a holder within five
(5) business days. In the case of any proposed transfer under this Section 5.1,
the Company will use reasonable efforts to comply with any such applicable state
securities or “blue sky” laws, but shall in no event be required, (x) to qualify
to do business in any state where it is not then qualified, (y) to take any
action that would subject it to tax or to the general service of process in any
state where it is not then subject, or (z) to comply with state securities or
“blue sky” laws of any state for which registration by coordination is
unavailable to the Company. The restrictions on transfer contained in this
Section 5.1 shall be in addition to, and not by way of limitation of, any other
restrictions on transfer contained in any other section of this Agreement.
Whenever a certificate representing the Warrant Shares is required to be issued
to a Purchaser without a legend, in lieu of delivering physical certificates
representing the Warrant Shares (provided that a registration statement under
the Securities Act providing for the resale of the Warrant Shares is then in
effect), the Company shall cause its transfer agent to electronically transmit
the Warrant Shares to a Purchaser by crediting the account of such Purchaser or
such Purchaser’s Prime Broker with the Depository Trust Company (“DTC”) through
its Deposit Withdrawal Agent Commission (“DWAC”) system (to the extent not
inconsistent with any provisions of this Agreement).

ARTICLE VI

Indemnification

Section 6.1 Indemnification of Purchasers. The Company agrees to indemnify and
hold harmless the Purchasers (and their respective directors, officers,
managers, partners, members, shareholders, affiliates, attorneys, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the any such
persons as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein.

 

23



--------------------------------------------------------------------------------

Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give prompt written notice
to the party required to provide indemnification under this Article VI (the
“indemnifying party”) of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give prompt notice. In case any
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnified party a conflict of interest between it and the indemnifying party
may exist with respect to such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified party.
In the event that the indemnifying party advises an indemnified party that it
will contest such a claim for indemnification hereunder, or fails, within thirty
(30) days of receipt of any indemnification notice to notify, in writing, such
person of its election to defend, settle or compromise, at its sole cost and
expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim. In
any event, unless and until the indemnifying party elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim. The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Article VI shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.

Section 6.3 Exclusive Remedy. After the Initial Closing, the indemnities
provided for herein shall constitute the sole and exclusive remedy of any
indemnified party for damages arising out of, resulting from or incurred in
connection with any claims related to this Agreement or arising out of the
issuance and sale of the Notes and the Warrants.

 

24



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

Section 7.1 Fees and Expenses. Except as otherwise set forth in this Agreement
and the other Transaction Documents, each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. Notwithstanding the
foregoing sentence, the Company shall pay (i) all reasonable attorneys’ fees and
expenses (including disbursements and out-of-pocket expenses) incurred by the
Purchasers in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Transaction Documents and the
transactions contemplated thereunder, which payment shall be made at and in the
event of the occurrence of, the Initial Closing (which fees and expenses shall
not exceed $35,000) and (ii) reasonable attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) agreed upon in writing by the Company
in connection with any amendments, modifications or waivers of this Agreement or
any of the other Transaction Documents. The Company shall pay all reasonable
fees and expenses incurred by the Purchasers in connection with the enforcement
of this Agreement or any of the other Transaction Documents, including, without
limitation, all reasonable attorneys’ fees and expenses but only if the
Purchasers are successful in any litigation or arbitration relating to such
enforcement.

Section 7.2 Specific Enforcement, Consent to Jurisdiction.

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to seek an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.

(b) Each of the Company and the Purchasers (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 7.2
shall affect or limit any right to serve process in any other manner permitted
by law.

 

25



--------------------------------------------------------------------------------

Section 7.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents collectively contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the holders of a majority of the
outstanding principal balance of the Notes then outstanding. No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the Notes then outstanding. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the parties to the Transaction Documents or holders of Notes, as the case
may be.

Section 7.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or by facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

 

 

If to the Company:

    

39655 Eureka Drive

Newark, California 94560

Attn: Chief Executive Officer

Facsimile: (510) 291-3001

 

with copies to:

    

Morrison & Foerster LLP

755 Page Mill Road

Palo Alto, California 94304-1018

Attn: Michael C. Phillips

Facsimile: (650) 494-0792

 

If to any Purchaser:

     At the address of such Purchaser set forth on Exhibit A to this Agreement,
with copies to Purchaser’s counsel as set forth on Exhibit A or as specified in
writing by such Purchaser.

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 

26



--------------------------------------------------------------------------------

Section 7.5 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a material right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

Section 7.6 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

Section 7.7 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof. References in this Agreement to Articles, Sections,
Exhibits and Schedules shall be to articles or section of, or an exhibit or a
schedule to, this Agreement, unless otherwise indicated.

Section 7.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.

Section 7.9 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person (other than the indemnified parties under Article VI).

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

Section 7.11 Survival. The representations and warranties of the Company and the
Purchasers shall survive the execution and delivery hereof and the Initial
Closing hereunder for a period of one (1) year following the Initial Closing
Date.

Section 7.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile or electronic transmission, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile or
electronic signature were the original thereof.

 

27



--------------------------------------------------------------------------------

Section 7.13 Publicity. The Company agrees that it will not include in any
written materials, and will not include in any public announcement, the name of
the Purchasers without the consent of the Purchasers unless and until such
disclosure is required by law or applicable regulation, and then only to the
extent of such requirement.

Section 7.14 Severability. The provisions of this Agreement and the Transaction
Documents are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement or the Transaction Documents shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or the Transaction Documents
and such provision shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.

Section 7.15 Further Assurances. From and after the date of this Agreement, upon
the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Notes,
the Warrants, the Warrant Shares, the Security Agreement, the Certificate of
Designation Amendment and the other Transaction Documents.

[signatures follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

NOVARAY MEDICAL, INC. By:  

/s/ Marc Whyte

Title:   Chief Executive Officer

[Company Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

VISION OPPORTUNITY MASTER FUND, LTD. By:  

/s/ Adam Benowitz

Title:  

Portfolio Manager

[Purchaser Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

BIOBRIDGE LLC By:  

/s/ Lynda Wijcik

Title:  

Managing Partner

[Purchaser Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

TRIPLE RING TECHNOLOGIES INC. By:  

/s/ Joseph Heanue

Title:  

President

[Purchaser Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1 to the

NOTE AND WARRANT PURCHASE AGREEMENT FOR

NOVARAY MEDICAL, INC.

SERIES A-1 PURCHASERS AND COMMITMENTS

 

Names and Addresses of

the Series A-1 Purchasers

   Initial Closing
Commitment
(Principal Amount of
Series A-1 Notes)    Warrants INITIAL TRANCHE:      

Vision Opportunity Master Fund, Ltd.

c/o Vision Capital Advisors, LLC

20 West 55th Street, 5th Floor

New York, NY 10019

Attn: Jess Jones

   $ 1,075,000    716,666 With a copy to:      

Sadis and Goldberg LLP

551 Fifth Avenue, 21st Floor

New York, New York 10176

Attn: Paul Fasciano, Esq.

     

BIOBRIDGE LLC

21272 Chiquita Way

Saratoga, CA 95070

   $ 225,000    150,000          

Total

   $ 1,300,000   



--------------------------------------------------------------------------------

EXHIBIT A-2 to the

NOTE AND WARRANT PURCHASE AGREEMENT FOR

NOVARAY MEDICAL, INC.

SERIES A-2 PURCHASER AND COMMITMENT

 

Names and Addresses of

the Series A-2 Purchaser

   Draw Down Date    Amount of
Draw Down    Warrants

Triple Ring Technologies Inc.

39655 Eureka Drive

Newark, CA 94560

   March 19, 2010    $30,000    20,000    March 26, 2010    $30,000    20,000   
April 2, 2010    $30,000    20,000    April 9, 2010    $30,000    20,000   
April 16, 2010    $30,000    20,000    April 23, 2010    $30,000    20,000   
April 30, 2010    $28,000    18,666



--------------------------------------------------------------------------------

EXHIBIT B-1 to the

NOTE AND WARRANT PURCHASE AGREEMENT FOR

NOVARAY MEDICAL, INC.

FORM OF SERIES A-1 NOTE



--------------------------------------------------------------------------------

EXHIBIT B-2 to the

NOTE AND WARRANT PURCHASE AGREEMENT FOR

NOVARAY MEDICAL, INC.

FORM OF SERIES A-2 NOTE



--------------------------------------------------------------------------------

EXHIBIT C to the

NOTE AND WARRANT STOCK PURCHASE AGREEMENT FOR

NOVARAY MEDICAL, INC.

FORM OF WARRANT



--------------------------------------------------------------------------------

EXHIBIT D to the

NOTE AND WARRANT PURCHASE AGREEMENT FOR

NOVARAY MEDICAL, INC.

FORM OF SECURITY AGREEMENT

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E to the

NOTE AND WARRANT PURCHASE AGREEMENT FOR

NOVARAY MEDICAL, INC.

SERIES B-1 CERTIFICATE OF DESIGNATION

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F to the

NOTE AND WARRANT AGREEMENT FOR

NOVARAY MEDICAL, INC.

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

as of March 11, 2010

Registrar and Transfer Company

10 Commerce Drive

Cranford New Jersey 07016

Ladies and Gentlemen:

Reference is made to that certain Note and Warrant Purchase Agreement (the
“Purchase Agreement”), dated as of March 11, 2010, by and among NovaRay Medical,
Inc., a Delaware corporation (the “Company”), and the purchasers named therein
(collectively, the “Purchasers”) pursuant to which the Company is issuing to the
Purchasers senior secured 10% convertible notes (the “Notes”), and warrants (the
“Warrants”) to purchase the Company’s common stock, $0.0001 per share (the
“Common Stock”). This letter shall serve as our irrevocable authorization and
direction to you provided that you are the transfer agent of the Company at such
time) to issue shares of Common Stock upon exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Purchaser from time to time upon
(i) surrender to you of a properly completed and duly executed Exercise Notice,
as the case may be, in the form attached hereto as Exhibit A, (ii) in the case
of the Warrants being exercised, a copy of the Warrants (with the original
Warrants delivered to the Company) being exercised (or, in each case, an
indemnification undertaking with respect to such share certificates or the
warrants in the case of their loss, theft or destruction), and (iii) delivery of
a treasury order or other appropriate order duly executed by a duly authorized
officer of the Company. So long as you have previously received (x) written
confirmation from counsel to the Company that a registration statement covering
resales of the Warrant Shares has been declared effective by the Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”), and no subsequent notice by the Company or its counsel of the
suspension or termination of its effectiveness and (y) a copy of such
registration statement, and if the Purchaser represents in writing that the
Warrant Shares were sold pursuant to the registration statement and that a
prospectus was delivered in accordance prospectus delivery requirements under
the 1933 Act, then certificates representing the Warrant Shares shall not bear
any legend restricting transfer of the Warrant Shares thereby and should not be
subject to any stop-transfer restriction. provided, however, that if you have
not previously received those items and representations listed above, then the
certificates for the Warrant Shares shall bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE

 

F-1



--------------------------------------------------------------------------------

SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, OR NOVARAY MEDICAL, INC.
SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.”

and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Warrant Shares in
the event a registration statement covering the Warrant Shares is subject to
amendment for events then current.

Please be advised that the Purchasers are relying upon this letter as an
inducement to enter into the Purchase Agreement and, accordingly, each Purchaser
is a third party beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (408) 966 5738.

 

Very truly yours, NovaRay Medical, Inc. By:  

 

Name:   Marc C. Whyte Title:   Chief Executive Officer

ACKNOWLEDGED AND AGREED:

REGISTRAR AND TRANSFER COMPANY

 

By:  

 

Name:   Title:   Date:  

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G to the

NOTE AND WARRANT AGREEMENT FOR

NOVARAY MEDICAL, INC.

FORM OF EXCHANGE AGREEMENTS



--------------------------------------------------------------------------------

EXHIBIT H to the

NOTE AND WARRANT AGREEMENT FOR

NOVARAY MEDICAL, INC.

FORM OF AMENDMENTS TO EMPLOYMENT AGREEMENTS



--------------------------------------------------------------------------------

EXHIBIT I to the

NOTE AND WARRANT AGREEMENT FOR

NOVARAY MEDICAL, INC.

FORM OF SOLOMON LETTER



--------------------------------------------------------------------------------

EXHIBIT J to the

NOTE AND WARRANT AGREEMENT FOR

NOVARAY MEDICAL, INC.

FORM OF SERIES B WARRANT



--------------------------------------------------------------------------------

EXHIBIT K to the

NOTE AND WARRANT AGREEMENT FOR

NOVARAY MEDICAL, INC.

FORM OF TRIPLE RING PSA AMENDMENT